MEMORANDUM *
Tian Hao Lei, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ decisions to deny his motions to reopen and for reconsideration. We deny the petition for review.
This court recently held that a change in personal circumstances does not meet the changed country conditions exception to the 90-day time limit for a motion to reopen. He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir.2007); 8 C.F.R. § 1003.2(c)(3)(ii). The petitioner’s change in religion and associated consequences he may face in China arise from a change in his personal circumstances, not a change in China or in Chinese policy toward members of any religious group. The BIA did not abuse its discretion in denying the motion to reopen.
Petitioner’s motion for reconsideration did not identify errors of fact or law, and the BIA did not abuse its discretion in denying the motion to reconsider.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.